Exhibit 10.12

Axcelis Technologies, Inc.

Non‑Employee Director Cash Compensation at March 2, 2020

This Exhibit discloses the current understandings with respect to cash
compensation between Axcelis Technologies, Inc. (the “Company”) and each of its
non‑employee directors. Axcelis provides both cash retainers to its non‑employee
directors, as follows:

 

 

Annual Cash Retainers, paid quarterly in advance

 

Board Member Retainer

$50,000

Independent Chairman Premium

$20,000

Committee Chair Retainers

 

Audit Committee Chairman

$20,000

Compensation Committee Chairman

$15,000

Nominating and Governance Committee Chairman

$10,000

Technology and Product Development Committee Chairman

$10,000

Committee Member (not Chairman) Retainers

 

Audit Committee Member

$10,000

Compensation Committee Member

$7,500

Nominating and Governance Committee Member

$5,000

Technology and Product Development Committee Member

$5,000

 

 



Non‑employee directors also receive reimbursement of out‑of‑pocket expenses
incurred in attending Board and committee meetings.  Non‑employee directors do
not receive any Company‑paid perquisites.

 

The Board of Directors may, from time to time, form committees in addition to
the Audit, Compensation, Nominating and Governance and Technology and Product
Development Committees and set compensation for service on such additional
committees.

 



